Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00400-CR

                                        Tromane HOUSTON,
                                             Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10778
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 16, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is signed by both appellant and his attorney. See TEX. R. APP. P. 42.2(a). Accordingly,

we grant the motion and dismiss the appeal. See id.


                                                   PER CURIAM

Do Not Publish